DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide written description for the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Corville et al. (U.S. Pub. No. 2009/0287643 A1) in view of Aloisio et al. (U.S. Patent No. 10,873,604 B1), further in view of Cammarota et al. (U.S. Pub. No. 2017/0017576 A1).
Regarding claim 1, Corville teaches a method for interrogating a heterogeneous computing system using a tool ((‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step 
detecting environment variables of a computing device, the environment variables including at least an operating system for the computing device (paragraph [0016], [0018], the environment assembler of the context based script generation system can pass the environment information to the script generator; this information can include configuration information such as the type and version of the operating system, the names and values of system environment variable, the networked, or no-networked status of the machine, the presence of other active applications and another system information); 
building script commands configured using one or more of the retrieved environment variables, wherein the built script commands are customized based on the detected operating system (paragraph [0024]-[0025], [0027], using the environment information received while monitoring a user session to ensure that the generated script targets the appropriate environment while it is run for the purpose of repeating the monitored actions; this permit the script generated by the script generation system to be environment specific; additionally, it permits the script generation system to target multiple environment when necessary);
Corville does not explicitly disclose: building structured query level commands configured to retrieve metadata about enterprise elements associated with the computing device.
Aloisio teaches: building structured query level commands configured to retrieve metadata about enterprise elements associated with the computing device (col. 13, line 7-24, configured to 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include building structured query level commands configured to retrieve metadata about enterprise elements associated with the computing device into context based script generation of Corville. 
Motivation to do so would be to include building structured query level commands configured to retrieve metadata about enterprise elements associated with the computing device to provide a reconfiguration technique that can rapidly and automatically reconfigure multiple network device (Aloisio, col. 2, line 8-10).
Corville as modified by Aloisio further teach:
sequentially executing the SQL commands and script commands on the computing device, wherein the execution of the SQL commands and script commands is customized to the computing device such that device specific database execution parameters and application execution parameters are returned (Aloisio, col. 13, line 7-67, col. 14, line 1-14 and line 62-64, configured to query a non-transitory storage medium such as configuration management database; receiving one or more data records containing network dependency configuration of a first network device; each network dependency configuration may also contain a list of 
Corville as modified by Aloisio do not explicitly disclose; generating a structured language document organized according to the returned database execution parameters and application execution parameters. 
Cammarota teaches: generating a structured language document organized according to the returned database execution parameters and application execution parameters (Fig. 8, paragraph [0031]-[0034], [0041], [0063], [0067], [0076], line 1-5, storing cache configuration parameters and/or hardware data and the context data; contextual data includes application and computing device usage user behavior  from the computing device; the information stored in a manner in which the information for a cache memory configuration model are relationally linked with their relevant information, as shown in Fig. 8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating a structured language document organized according to the returned database execution parameters and application execution parameters into context based script generation of Corville. 
Motivation to do so would be to include generating a structured language document organized according to the returned database execution parameters and application execution parameters to overcome issue with the cache memory configuration may not be efficiently or desirably setup for the different cache memory access patterns (Cammarota, paragraph [0001], line 17-18).
Regarding claim 2, Corville as modified by Aloisio and Cammarota teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the building of the structured query level commands, the building of the script commands, and the sequential execution of the SQL commands and script commands are performed by an interrogation script (Corville, paragraph [0024]-[0025], [0027], using the environment information received while monitoring a user session to ensure that the generated script targets the appropriate environment while it is run for the purpose of repeating the monitored actions; this permit the script generated by the script generation system to be environment specific; additionally, it permits the script generation system to target multiple environment when necessary; the filter/analyzer can also construct a query according to the information received from the environmental assembler; while Aloisio, col. 13, line 7-67, col. 14, line 1-14 and line 62-64, teaches configured to query a non-transitory storage medium such as configuration management database; receiving one or more data records containing network dependency configuration of a first network device; each network dependency configuration may also contain a list of configuration operations linked to attributes that are being reconfigured; the reconfiguration operations may be used-defined shell commands or API instructions designed to run on the first network device; the flow diagram may describe operations as sequential process but can be performed in parallel or concurrently). 
Regarding claim 3, Corville as modified by Aloisio and Cammarota teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the interrogation script comprises logic such that custom script commands are built for different detected operating systems (Corville, paragraph [0024]-[0025], [0027], using the environment information received while monitoring a user session to ensure that the generated script targets the appropriate environment while it is run for the purpose of repeating the monitored actions; this permit the script generated by the script 
Regarding claim 10, Corville as modified by Aloisio and Cammarota teach all claimed limitations as set forth in rejection of claim 2, further teach executing the interrogation script on a plurality of enterprise computing devices and generating a plurality of custom structured language documents, wherein the execution of the interrogation script on each of the computing devices comprises: building script commands configured using one or more of the retrieved environment variables for each computing device, wherein the built script commands are customized based on the detected operating system for each computing device (Corville, paragraph [0024]-[0025], [0027], using the environment information received while monitoring a user session to ensure that the generated script targets the appropriate environment while it is run for the purpose of repeating the monitored actions; this permit the script generated by the script generation system to be environment specific; additionally, it permits the script generation system to target multiple environment when necessary); building SQL commands configured to retrieve metadata about enterprise elements associated with each computing device (Aloisio, col. 13, line 7-24, configured to query a non-transitory storage medium such as configuration management database; the configuration management/database is also used for recording relationship and network dependency configuration of a plurality of network device; the relationship and network dependency configuration may be recorded using a graph database; the graph database contained records outlining properties associated with network devices, attributes associated with all network devices, linked dependencies of each network device, and other relevant metadata . 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Corville et al. (U.S. Pub. No. 2009/0287643 A1) in view of Aloisio et al. (U.S. Patent No. 10,873,604 B1) and Cammarota et al. (U.S. Pub. No. 2017/0017576 A1), further in view of Gulkis et al. (U.S. Pub. No. 2017/0017562 A1).
Regarding claim 4, Corville as modified by Aloisio and Cammarota teach all claimed limitations as set forth in rejection of claim 3, do not explicitly disclose wherein the device specific database execution parameters comprise cache execution parameters that define data tables that are cached by the computing device.
Gulkis teaches wherein the device specific database execution parameters comprise cache execution parameters that define data tables that are cached by the computing device (paragraph [0088], [0101], [0016], analyzing size of cache relative to other parameters, including the size of 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the device specific database execution parameters comprise cache execution parameters that define data tables that are cached by the computing device into context based script generation of Corville. 
Motivation to do so would be to include wherein the device specific database execution parameters comprise cache execution parameters that define data tables that are cached by the computing device to address issue with difficulty to achieve desired levels of security while preserving the efficient and effective performance of such mobile devices and software which may be executed on these devices (Gulkis, paragraph [0003]).
Regarding claim 5, Corville as modified by Aloisio, Cammarota and Gulkis teach all claimed limitations as set forth in rejection of claim 4, further teach wherein the cache execution parameters comprise a number of rows for each database that are cached by the computing device (paragraph [0088], [0101], [0016], analyzing size of cache relative to other parameters, including the size of database, noted, size of database is interpreted as a number of row for each database that are cached). 
Regarding claim 6, Corville as modified by Aloisio and Cammarota teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose wherein the application execution parameters comprise batch processes that have been executed on the computing device within a period of time and batch processes that have not been executed on the computing device within the period of time. 
Gulkis teaches: wherein the application execution parameters comprise batch processes that have been executed on the computing device within a period of time and batch processes that have not been executed on the computing device within the period of time (paragraph [0088], [0094]-[0095], determining hit rate or miss rate; analyzing the value of an operating parameter for predetermined or dynamically determined time interval)/
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the application execution parameters comprise batch processes that have been executed on the computing device within a period of time and batch processes that have not been executed on the computing device within the period of time into context based script generation of Corville. 
Motivation to do so would be to include wherein the application execution parameters comprise batch processes that have been executed on the computing device within a period of time and batch processes that have not been executed on the computing device within the period of time to address issue with difficulty to achieve desired levels of security while preserving the efficient and effective performance of such mobile devices and software which may be executed on these devices (Gulkis, paragraph [0003]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Since claim 8-9 are dependent on claim 7, therefore, these will be allowable based on the incorporating of claim 7 to the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168